Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/4/19 and 3/18/21 were filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Widder et al. (US 2019/0004944) in view of Li (US 2018/0121109).

Regarding claim 1, Widder discloses a memory system comprising:
a memory device configured to store data at a physical address corresponding to a logical address of a host, and store mapping information between the logical address and the physical address [see Fig. 1B & paragraph 38; non-volatile memory (NVM) stores logical-to-physical (l2p) mapping table along with user and host data];
a memory controller configured to control the memory device and a memory area in which mapping segments including some of the mapping information are stored and which is disposed externally to the memory system [see paragraphs 37 & 41; memory controller controls memory device and manages and sends l2p mapping information to host (which is external to memory device)]; and
a meta-information storage device, including a volatile memory capable of reading and writing in a byte unit, configured to store meta-information on the mapping segments stored in the memory area [see paragraphs 41 & 50; SRAM (capable of being written to in bytes) memory may store data constructs to monitor changes to l2p table],
wherein the memory controller controls synchronization is between the mapping segments stored in the memory area and the mapping information [see paragraphs 20 & 50; l2p table of host and memory device are synchronized by memory sending updated versions to host].

Widder does not expressly disclose the memory capable of reading and writing in a byte unit is non-volatile.

Li discloses using NOR flash memory (capable of being written to in bytes) to store FTL (translation) information [see paragraph 6].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Li in the system of Widder.

The motivation for doing so would have been to provide non-volatile storage and significantly simplifying power failure mitigation [see Li, paragraph 6].

Therefore, it would have been obvious to combine Li with Widder for the benefits listed above, to obtain the invention as specified in claims 1-4, 6-12, 14-18 and 20.
	

Regarding claim 2, the combination discloses the memory system according to claim 1, wherein the memory controller determines whether to activate the memory area [see Widder, paragraph 54; host prompts memory controller to send l2p table to host (i.e. activating the memory area].

Regarding claim 3, the combination discloses the memory system according to claim 1, wherein the memory controller updates the meta-information when the mapping information is updated [see Widder, paragraph 54; update table is updated when changes to l2p table are made].

Regarding claim 4, the combination discloses the memory system according to claim 1, wherein the memory controller updates the meta-information when a command instructing an operation for the mapping segments is received from the host [see Widder, paragraphs 54-55; update table is updated when changes to l2p table are made, changes to l2p table may be a result of reads/writes from host].

Regarding claim 6, the combination discloses the    memory    system    according    to    claim    1,    wherein    the memory controller updates information on parts of the mapping information which are included in the mapping segments, which is included in the meta-information [see Widder, paragraph 53; memory controller may mark translations (parts of the mapping information) as invalid in update table].

Regarding claim 7, the combination discloses the    memory    system    according    to    claim    1,    wherein    the memory controller updates information on synchronization of each of sub areas included in the memory area, which is included in the meta-information [see Widder, paragraph 20; only updated parts (sub-areas) of l2p mapping table are synchronized to update translations as valid].

Regarding claim 8, the combination discloses the memory system according to claim 1, wherein the memory controller generates flag information indicating whether the meta-information is being updated, and stores the flag information in the meta-information storage device [see Widder, paragraph 53; memory controller may mark translations (parts of the mapping information) as invalid (flag) in update table when l2p table is updated].

[see Widder, paragraph 54; memory controller determines to send most recent updated l2p table to host].

Claims 10-12, 14-18 and 20 recite the same limitations as claims 1-4 and 6-9 above and are rejected using the same reasoning.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Widder in view of Li and further in view of Kan et al. (US 2018/0081569).

Regarding claim 5, the combination discloses the memory system according to claim 1 as discussed above.

The combination does not expressly disclose the memory controller updates information on an access count for each of the mapping segments, which is included in the meta-information.

Kan discloses using an address translation table (FTL) to maintain an access accounts for the addresses in the table [see paragraph 64].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kan in the system of Widder and Li.

The motivation for doing so would have been to maintain efficient usage of the memory storing the FTL table [see Kan, paragraph 64].

Therefore, it would have been obvious to combine Widder and Li with Kan for the benefits listed above, to obtain the invention as specified in claims 5, 13 and 19.



	CLOSING COMMENTS
Conclusion
	(a) Status of Claims In the Application

Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RYAN BERTRAM/Primary Examiner, Art Unit 2137